 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. 19-CR-00088-01-PHX-SPL
10                          Plaintiff,
                                                  [PROPOSED] PROTECTIVE ORDER
11              v.
12   Jian Fun Tso,                                           (Filed Under Seal)
     a.k.a Steven Tso,
13
                            Defendant.
14
15         Upon stipulation of the parties, and good cause appearing,
16         IT IS HEREBY ORDERED:
17         1.        The United States shall provide defense counsel, Jane McClellan, copies of
18 certain discovery related to defendant Jian Fun Tso (“Defendant”). The information
19 includes, but may not be limited to, (1) any video recordings or still photographs from those
20 recordings of the physical location used by HSI and DCIS for the undercover operation;
21 (2) any Skype video recordings or still photographs from those recordings of HSI or DCIS
22 undercover agents involved in the undercover operation; (3) any audio recordings of
23 telephone calls and meetings between Defendant and HSI or DCIS undercover agents
24 involved in the undercover operation; and (4) any messaging communications or emails
25 involving telephone numbers, email addresses, pseudonyms, bank accounts, or other
26 details used by HSI and DCIS in undercover operations (“the Confidential Discovery
27 Materials”). The Confidential Discovery Materials include any page of discovery, or disk
28 of discovery, provided in this case by the United States to defense counsel, Jane McClellan,
 1 which includes the following notation: “Confidential Discovery in United States v. Jian
 2 Fun Tso, Case No. 19-CR-00088-01-PHX-SPL (Subject to Protective Order).”
 3         2.     Defense counsel and his office staff (collectively, “the Defense Team”) 1 shall
 4 maintain these discovery materials as follows:
 5       a.      The Defense Team and Defendant shall use the Confidential Discovery
 6 Materials solely and exclusively in connection with this case (including investigation, trial
 7 preparation, and trial), and not for any commercial or other outside purpose.
 8        b.     The Confidential Discovery Materials shall be maintained and secured by
 9 defense counsel at counsel’s law firm and on computers employing security measures, such
10 as firewalls, to prevent unintended outside access to the Confidential Discovery Materials.
11 Although, after signing the required acknowledgement (see below), Defendant may view
12 the Confidential Discovery Materials, the Defense Team shall not leave any of the
13 Confidential Discovery Materials in Defendant’s possession.
14         c.     A copy of this Protective Order shall be kept with the Confidential Discovery
15 Materials at all times. No person, including Defendant, shall have access to the
16 Confidential Discovery Materials until he or she has certified that he or she has read,
17 understands, and agrees to the terms of this Protective Order and has manifested his or her
18 assent to be bound thereby, and to be subject to the jurisdiction of the Court for the purpose
19 of proceedings relating to the performance under, compliance with, or violation of this
20 Protective Order, by signing a copy of the “Acknowledgment of Protective Order in United
21 States v. Jian Fun Tso,” attached hereto as Exhibit A. Once a person has executed an
22 Acknowledgment, it shall not be necessary for that person to sign a separate
23 Acknowledgment each time that person is subsequently given access to the Confidential
24 Discovery Materials. Each signed Acknowledgment shall be provided to the United States,
25 and a copy shall be maintained by counsel for the defendant.
26
27         1
            “The Defense Team” includes defense counsel of record, Jane McClellan;
28 associated attorneys; secretarial, paralegal and clerical employees; interpreters; and
   investigators.

                                                -2-
 1         d.      The only people who may view the Confidential Discovery Materials are the
 2 Defense Team, Defendant, and any experts designated by the Defense Team (as detailed
 3 below).
 4         e.      In no event shall the Defense Team or Defendant disclose the Confidential
 5 Discovery Materials to any other person or entity other than the Government or this Court,
 6 except to any retained expert, investigator, or office staff, subject to the conditions set forth
 7 in Paragraph 3. Should the Defense Team or Defendant need to disclose or describe any
 8 of the information that is set forth in the Confidential Discovery Materials to the Court, it
 9 shall do so under seal. Should the Defense Team or Defendant need to disclose or describe
10 any of the Confidential Discovery Materials to any other court, or during any other legal
11 proceedings, it shall do so only with notice to the Government and after gaining permission
12 from this Court.
13         3.      The Defense Team and Defendant may describe or provide copies of the
14 Confidential Discovery Materials to any experts retained by them, whether testifying or
15 non-testifying, but only if:
16         a.      The expert certifies that he or she has read, understands, and agrees to the
17 terms of this Protective Order and has manifested an assent to be bound thereby, and to be
18 subject to the jurisdiction of the Court for the purpose of proceedings relating to the
19 performance under, compliance with, or violation of this Protective Order, by signing a
20 copy of the “Acknowledgment of Protective Order in United States v. Jian Fun Tso,”
21 attached hereto as Exhibit A. Once the expert has executed an Acknowledgment, it shall
22 not be necessary for that person to sign a separate Acknowledgment each time that person
23 is subsequently given access to the discovery materials. The Acknowledgment signed by
24 the expert shall be provided to the United States, and a copy shall be maintained by defense
25 counsel.
26       b.        The experts agree to maintain the Confidential Discovery Materials in
27 accordance with the above procedures as if they were members of the Defense Team, and
28


                                                  -3-
 1 solely for the purposes of assisting the defense in this case, and not for any commercial or
 2 other purpose.
 3         c.     The procedures outlined above shall govern the experts’ use, maintenance,
 4 disclosure, and safekeeping of the Confidential Discovery Materials, except that the experts
 5 may maintain the Confidential Discovery Materials at their offices, but only under the same
 6 secure conditions provided above.
 7        4.     Defense counsel, including any defense experts, and members of the Defense
 8 Team, shall keep an up-to-date list of all counsel, staff, experts, and agents who have
 9 accessed this information or had it described to them.
10         5.     Defense counsel shall promptly notify the United States and this Court if the
11 Confidential Discovery Materials are disclosed to anyone not designated by this Order or
12 further order of the Court, either intentionally or unintentionally. Defendant, any defense
13 experts, or members of the Defense Team shall promptly notify defense counsel of any
14 such disclosures.
15         6.     At the conclusion of these proceedings, defense counsel shall ensure that all
16 copies of the Confidential Discovery Materials have been returned to defense counsel by
17 members of the Defense Team, Defendant, defense experts, interpreters, investigators or
18 other staff employed by defense counsel in connection with the case. Defense counsel shall
19 either return the Confidential Discovery Materials to the government or shall destroy them
20 and provide notice of such destruction to government counsel. Defense counsel may retain
21 or destroy any notes made by Defendant, the Defense Team, and defense experts,
22 interpreters and investigators. Should defense counsel, Jane McClellan, be assigned to
23 handle any appeal in this case, she may retain the Confidential Discovery Materials to the
24 extent necessary to handle the appeal. In that event, at the conclusion of the appeal, defense
25 counsel shall return the Confidential Discovery Materials to the Government or shall
26
27
28


                                                -4-
 1 destroy the Confidential Discovery Materials and provide notice of such destruction to
 2 government counsel. 2
 3         7.     The Defense Team and the Defendant are prohibited from uploading any
 4 digital copies of the Confidential Discovery Materials to any websites, online applications,
 5 social media sites, online blogs, or other form of online applications or internet-based
 6 platforms, unless such action is explicitly authorized by the Court under terms and
 7 conditions ordered by the Court.
 8         8.     With the exception of defense counsel personally taking Confidential
 9 Discovery Materials outside the United States and maintaining the Confidential Discovery
10 Materials in counsel’s possession, no Confidential Discovery Materials may leave the
11 geographic confines of the United States unless it is authorized by the Court under terms
12 and conditions ordered by the Court. No Confidential Discovery Materials may be faxed,
13 copied, photographed, sketched, excerpted, or reproduced in any other fashion outside of
14 the United States.
15         9.     Violation of this Protective Order may be punishable by contempt of court,
16 whatever other sanction the Court deems just, and/or any other sanctions which are legally
17 available.
18         So ordered this ___ day of ___________________ 2019.
19
20
21
22
23
24
25
           2
26         In the event of any post-conviction proceeding, the United States would seek a
   new protective order for disclosure of the Confidential Discovery Materials to Defendant’s
27 subsequent counsel. Additionally, in the event it becomes necessary for defense counsel,
   Jane McClellan, to respond in any post-conviction proceeding, the United States would
28 provide a new protective order and copies of the Confidential Discovery Materials to Ms.
   McClellan.

                                               -5-
 1                                            EXHIBIT A

 2                         Acknowledgment of Protective Order in
                               United States v. Jian Fun Tso
 3
 4         The undersigned acknowledges that he/she has read the Protective Order in United
 5 States v. Jian Fun Tso, attached hereto, understands the terms thereof, and agrees to be
 6 bound by its terms. The undersigned understands that the terms of the Protective Order
 7 obligate him/her to review and/or use the documents labeled, “Confidential Discovery in
 8 United States v. Jian Fun Tso, Case No. 19-CR-00088-01-PHX-SPL (Subject to Protective
 9 Order),” in accordance with the Protective Order, and not to disclose any such documents
10 or information derived directly therefrom to any other person.
11         The undersigned acknowledges that violation of the Protective Order may result in
12 penalties for contempt of court or other sanctions.
13
14                                           Printed Name: _______________________
15 Date: ___________________                 Signature: ___________________________
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
